Title: To George Washington from Colonel David Forman, 17 July 1780
From: Forman, David
To: Washington, George


					
						Sir
						Freehold [N.J.] 17th July 80
					
					Thursday Afternoon last Six Heavy Ships Come in from The Southward & Come too Not far distant from the place Count De Estang’s Headmost Ships Lay in 78—from the Bustle that appeard in Arbuthnots fleet it was Generally Supposed on Thursday Afternoon and Fryday that it was part of Adml de Turnays Fleet—Saturday a Communication was opined betwen Arbuthnots Ships and the Six that Come in on Thursday Which Left no doubt of there being British.
					Yesterday (Sunday) I rode to Shrewsberry to get Intilligenc⟨e⟩ and observe The Fleet—I there Got Accts from New York that the Six ships above refered to was Adml Graves Fleet—That He had fallen in with Adml de Turnay on His passage—That Graves had Lost a 74 Gun ship Sunk in the Conflict—That Adml de Turnay had Arrived at Rhodisland in a Shatterd Condition—I observed That Admiral Arbuthnot had reinforced Graves with Sevin Ships—The Weather was too foggy for

good observation—Yet I am Convinced That Ten of the Ships Now with Graves are of The Line—Some I belive As Large as 80 Guns—Three Appears Large Frigates—Arbuthnot with the other Ships of War Lay at The Hook as if for The immediate defence of that passage—The British Naval force Now on This Station from the best Accts I Can geather is 18 Ships from forty Guns and Upwards—Exclusive of Smaller Frigates, Sloops & Cutters—Major Lee left an officer at Shrewsberry to receive Accts from a person that was from Home when we were down—I have a high opinion of his Judgement of the force of Ships from Observation—Necessity Obliges me to be from home this day—I will Therefore beg Leave to refer your Excly to Major Lees Letter for that persons Accts. I have The Honr to be Your Excellancyes Most Obdt Humble Servt
					
						David Forman
					
					
						P.S. The Same Acctants from New York says they are Makeing Amazeing Exertions to Compleat ther Number of Men onboa[r]d there Fleet—that Every person who will Serve as Volunteers on Board Shall be Exempt from all Duty for three Years.
					
				